Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 1 of 19 PageID #: 814




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
                                          _____________________
                                            No 15-CV-593 (ENV) (RER)
                                          _____________________

                                     EDUARDO MALDONADO LOPEZ,
                      ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY SITUATED,

                                                                              Plaintiff,
                                                     VERSUS

      CAJMANT LLC, JOHN SCHMIDT, ROSE SCHMIDT, WHEATFIELD DISTRIBUTORS LLC,
                   MARCELO CAJAMARCA, AND ROBERT W. VOGLER,
                                                                               Defendants.
                                              ___________________

                                       REPORT & RECOMMENDATION

                                               October 26, 2020
                                              ___________________

                                 TO THE HONORABLE ERIC N. VITALIANO
                                 SENIOR UNITED STATES DISTRICT JUDGE


  RAMON E. REYES, JR., U.S.M.J.:
          Plaintiff Eduardo Maldonado Lopez (“Maldonado Lopez” or “Plaintiff”) brought this

  action against his former employers, Cajmant, LLC (“Cajmant”), Wheatfield Distributors, LLC

  (“Wheatfield”), John Schmidt, Rose Schmidt, Marcelo Cajamarca, and Robert Vogler (“Vogler”)

  (collectively, “Defendants”), for violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et

  seq. (“FLSA”) and the New York Labor Law, NYLL §§ 190 and 650 et seq. (“NYLL”). (Dkt. No.

  17 (“S.A.C.”)). All Defendants aside from Vogler either settled or were voluntarily dismissed.1


  1
   In October 2018, Plaintiff entered into a settlement agreement with Defendants John Schmidt, Rose Schmidt, and
  Wheatfield. (Dkt. Nos. 80, 88). In August 2019, Plaintiff voluntarily dismissed Defendants Marcelo Cajamarca and
  Cajmant. (Dkt. Nos. 97, 99).


                                                         1
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 2 of 19 PageID #: 815




  (Dkt. Nos. 80, 88, 97, 99). Initially, Vogler appeared pro se and defended the action. (See Dkt. No.

  24). However, he subsequently failed on numerous occasions to participate in the case, including

  to answer the Second Amended Complaint. (See Dkt. No. 63). Accordingly, the Clerk of the Court

  entered default against him. (ECF Entry dated 8/4/2017). Subsequently, Plaintiff filed this Motion

  for Default Judgment against Vogler (Dkt. No. 104 (“Mot. for Default J.”)), which Your Honor

  referred to me for a report and recommendation. (Order dated 10/2/2019).


             For the reasons stated herein, I respectfully recommend that Plaintiff’s Motion be granted

  in part and default judgment be entered against Vogler in the amount of (1) $36,621.75 in

  compensatory damages, (2) $36,621.75 in liquidated damages, (3) pre-judgment interest on his

  compensatory damages at a rate of 9% per annum from June 14, 2013 until judgment, (4) post-

  judgment interest on his entire monetary award at the rate set out in 28 U.S.C. § 1691, (5)

  $34,989.50 in attorney’s fees, and (6) $1,041.02 in costs.


                                                   BACKGROUND 2


             Your Honor is well versed in the facts and procedural history of this case; therefore, I recite

  only the most relevant information here. 3 Plaintiff is Defendants’ former employee. (S.A.C. ¶ 30).

  Plaintiff alleges that Defendant Cajmant functioned as “a vehicle through which” Defendants

  Vogler, John Schmidt, Rose Schmidt, and Marcelo Cajamarca (collectively, “Individual

  Defendants”), paid employees of Wheatfield. (S.A.C. ¶ 26). Wheatfield, owned by Rose and John

  Schmidt, is a “delivery business that delivers bread and other baked goods to restaurants and


  2
    Unless otherwise indicated, the following factual allegations from the Second Amended Complaint are taken as true.
  See Bricklayers Ins. & Welfare Fund v. R. Smith Restoration, No. 11-CV-3854 (FB) (RER), 2013 WL 2120306, at *2
  (E.D.N.Y. Mar. 8, 2013), R & R adopted by 2013 WL 2119628 (May 15, 2013).
  3
      A full account of the facts and procedural history can be found by reviewing the docket sheet.


                                                              2
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 3 of 19 PageID #: 816




  supermarkets in the tri-state area.” (S.A.C. ¶ 22). Cajmant’s only business was to deliver “baked

  goods distributed by Wheatfield to Wheatfield’s clients.” (S.A.C. ¶ 27).


         On October 15, 2011, Defendants hired Plaintiff as a delivery driver under an oral contract

  that he would be paid $900 per week. (Dkt. No. 110 (“Maldonado Lopez Aff.”) ¶ 9); S.A.C. ¶ 30).

  As a delivery driver, Plaintiff distributed baked goods “to restaurants and supermarkets in New

  York and New Jersey.” (S.A.C. ¶ 31). Plaintiff made these deliveries using his own vehicle and

  Defendants did not compensate him for gas, insurance, or other “wear and tear” on his vehicle.

  (Maldonado Lopez Aff. ¶ 10; S.A.C. ¶ 51). Plaintiff worked for Defendants through January 25,

  2014. (Maldonado Lopez Aff. ¶ 9; S.A.C. ¶ 36).


         Defendant Vogler was a managing member of Cajmant. (S.A.C. ¶ 25). In his capacity as a

  managing member, Vogler maintained the payroll records, supervised payroll calculations, signed

  Plaintiff’s paychecks, and distributed tax forms to Cajmant employees. (S.A.C. ¶ 62).


         In February 2015, Plaintiff filed this suit against Defendants alleging Defendants failed to

  compensate Plaintiff for overtime in violation of the FLSA and NYLL as well as made unlawful

  deductions in violation of the NYLL. (See Dkt. No. 1). Defendant Vogler initially appeared but

  later defaulted. (See Dkt. No. 63). Plaintiff subsequently moved for default judgment against

  Defendant Vogler only. (See Dkt. No. 104).


                                       LEGAL STANDARD

         When considering default judgment under Federal Rule of Civil Procedure 55 (“Rule 55”),

  “the court must accept as true all well-pleaded allegations in the complaint.” Said v. SBS Elecs.,

  Inc., No. 08-CV-3067 (RJD) (JO), 2010 WL 1265186, at *2 (E.D.N.Y. Feb. 24, 2010), R & R

  adopted as modified by 2010 WL 1287080 (Mar. 31, 2010). “Even so, ‘after default . . . it remains

                                                   3
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 4 of 19 PageID #: 817




  for the court to consider whether the unchallenged facts constitute a legitimate cause of action,

  since a party in default does not admit conclusions of law.’” Rolls-Royce PLC v. Rolls-Royce USA,

  Inc., 688 F. Supp. 2d 150, 153 (E.D.N.Y. 2010) (quoting Leider v. Ralfe, No. 01 Civ. 3137, 2004

  WL 1773330, at *7 (S.D.N.Y. July 30, 2004)).


           In making the damages determination, the court is not bound by the well-pleaded

  allegations in the complaint. Said, 2010 WL 1265186, at *2. Rather, after a finding of liability,

  “[i]t is the court’s responsibility to establish that damages have an evidentiary basis that can be

  ascertained with ‘reasonable certainty.’” Xin Long Lin v. New Fresca Tortillas, Inc., No. 18-CV-

  3246 (RJD) (RER), 2019 WL 3716199, at *2 (E.D.N.Y. May 1, 2019) (citing Cement and

  Concrete Workers Dist. Council Welfare Fund v. Metro Found. Contractors, Inc., 699 F.3d 230,

  235 (2d Cir. 2012)), R & R adopted by 2019 WL 3714600 (May 28, 2019).


                                                    DISCUSSION


           While Plaintiff brings four causes of action, 4 the allegations amount to: (1) Defendants

  failed to properly compensate him for overtime work in violation of the FLSA and NYLL, and (2)

  Defendants made unlawful deductions from his paychecks in violation of NYLL and in breach of

  his contract. 5 (See S.A.C. ¶¶ 86–104). Plaintiff seeks compensatory damages, liquidated damages,

  pre-judgment interest, attorney’s fees and costs. (S.A.C. at 19).




  4
    Plaintiff brings a cause of action for (1) failure to compensate for overtime in violation of the FLSA, (2) failure to
  compensate for overtime in violation of NYLL, (3) unlawful deductions from paychecks in violation of NYLL, and
  (4) breach of contract. (See S.A.C. ¶¶ 86–104).
  5
    While breach of contract and allegations regarding a “miscellaneous” deduction from Plaintiff’s paychecks were
  alleged in the Second Amended Complaint, (S.A.C. ¶¶ 92–104), Plaintiff makes no mention of them in his motion for
  default judgment and they are therefore abandoned. See Daiuto v. Evolve Guest Controls LLC, No. 17-CV-1279
  (NGG) (JO), 2020 WL 1466117, at *5 (E.D.N.Y. Mar. 26, 2020) (adopting report and recommendation).

                                                             4
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 5 of 19 PageID #: 818




 I. Liability

          Ultimately, Plaintiff fails on his first claim for overtime compensation but succeeds on his

  unlawful deductions claim.


      A. Employer-Employee Relationship

          As a threshold issue, Plaintiff must adequately allege an employer-employee relationship.

  Bosoro v. Am. Comprehensive Healthcare Med. Grp., P.C., No. 14-CV-1099 (ENV) (SMG), 2015

  WL 5676679, at *2 (E.D.N.Y. Aug. 31, 2015) (quoting 29 U.S.C. § 203(d)), R & R adopted by

  2015 WL 5686481 (Sept. 25, 2015). The analysis for the employer-employee relationship under

  the FLSA and NYLL are similar and can be done in conjunction.


                1. Plaintiff was Defendants’ Employee

          Plaintiff alleges that he was Defendants’ employee but that Defendants “intentionally

  misclassified Plaintiff . . . as [an] independent contractor[ ] in an effort to avoid their statutory

  obligations as employers.” (S.A.C. ¶ 45). Thus, Plaintiff must allege sufficient facts showing he

  was, in fact, misclassified. The Second Circuit has developed “several multi-factor tests related to

  this inquiry.” Agebrink v. Model Serv. LLC, 787 F. App’x 22, 25 (2d Cir. 2019) (collecting cases).

  However, the aim of the tests is to determine “‘whether, as a matter of economic reality, [a]

  worker[ ] depend[s] upon someone else’s business for the opportunity to render service or [is] in

  business for [herself].” Id. (quoting Saleem v. Corp. Transp. Grp., Ltd., 854 F.3d 131, 139 (2d Cir.

  2017)) (alteration in original).


          Keeping in mind the fluidity of the different tests and the primary focus described above,

  I use the five-factor test laid out in Brock v. Superior Care to determine whether Plaintiff has




                                                   5
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 6 of 19 PageID #: 819




  sufficiently alleged he was an employee. 840 F.2d 1054, 1058–59 (2d Cir. 1988). The five factors

  are:

         (1) the degree of control exercised by the employer over the workers, (2) the workers’
         opportunity for profit or loss and their investment in the business, (3) the degree of skill
         and independent initiative required to perform the work, (4) the permanence or duration of
         the working relationship, and (5) the extent to which the work is an integral part of the
         employer’s business.
  Id. These factors track closely with the test used by courts to determine whether an individual is

  an employee under the NYLL. Rose v. Nw. Mut. Life Ins. Co., 220 F. Supp. 3d 363, 373 (E.D.N.Y.

  2016) (noting the test to determine whether an individual is an employee under NYLL is “whether

  the worker (1) worked at his own convenience, (2) was free to engage in other employment, (3)

  received fringe benefits, (4) was on the employer’s payroll, and (5) was on a fixed schedule”).

  Importantly, “[n]o one of these factors is dispositive; rather, the test is based on a totality of the

  circumstances.” Brock, 840 F.2d at 1059.


         Plaintiff sufficiently alleges that he was Defendants’ employee. First, Plaintiff alleges

  Vogler controlled Plaintiff’s work schedule, his wages, and maintained control over the conditions

  of Plaintiff’s employment and that Cajmant “assigned the daily routes.” (Maldonado Lopez Aff.

  ¶¶ 19, 22). In addition, Plaintiff alleges he “[c]ould not work for any other business, much less

  another baked goods distributor.” (S.A.C. ¶ 46(b)). Second, Plaintiff alleges he “never received

  any profit distribution or similar payout.” (S.A.C. ¶ 38). Third, Plaintiff alleges “[h]is work was

  manual in nature, did not require any specialized technical or creative skill, and he did not manage,

  supervise, evaluate, or discipline other employees, set their schedules, determine their pay, or

  possess the power to hire or fire them.” (S.A.C. ¶ 34). Fourth, Plaintiff alleges he worked for

  Defendants from October 15, 2011 through January 25, 2014. (S.A.C. ¶¶ 30, 36; Maldonado Lopez

  Aff. ¶ 9). Finally, Plaintiff alleges “[h]is job entailed picking up baked goods from bakeries and


                                                    6
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 7 of 19 PageID #: 820




  delivering them to restaurants or supermarkets” (S.A.C. ¶ 31), which was the crux of Defendants’

  business. (S.A.C. ¶ 27).


           Accordingly, Plaintiff sufficiently pleads that he was an employee, not an independent

  contractor, under the FLSA and NYLL. See Ansoumana v. Gristede’s Operating Corp., 255 F.

  Supp. 2d 184, 192 (S.D.N.Y. 2003) (finding, as a matter of law, that delivery workers for

  supermarkets and drugstores categorized as independent contractors by their employers were

  “employees, not independent contractors” under the FLSA); Ethelberth v. Choice Sec. Co., 91 F.

  Supp. 3d 339, 350–52 (E.D.N.Y. 2015) (finding, as a matter of law, that security guard who was

  categorized as an independent contractor by his employer was, in fact, an employee under the

  FLSA and NYLL).


               2. Defendant Vogler was Plaintiff’s Employer

           Plaintiff adequately alleges that Vogler was his employer. The FLSA defines “employer”

  as “any person acting directly or indirectly in the interest of an employer in relation to an

  employee.” 29 U.S.C. § 203(d). Similarly, under NYLL, “employer” is defined as “any

  person . . . employing any individual in any occupation, industry, trade, business or service.” N.Y.

  LAB. LAW § 190(3).


           Courts in the Second Circuit apply a four-factor test to determine whether a defendant

  meets the definition of employer under the FLSA and NYLL. 6 Guaman v. Krill Contracting, Inc.,

  No. 14-CV-4242 (FB) (RER), 2015 WL 3620364, at *3 (E.D.N.Y. June 9, 2015) (adopting report

  and recommendation). The test weighs four factors: “‘whether the alleged employer (1) had the


  6
    “The question of whether the tests for ‘employer’ status are the same under the FLSA and the NYLL . . . has not
  been answered by the New York Court of Appeals.” Jin Dong Wang v. LW Rest., Inc., 81 F. Supp. 3d 241, 258
  (E.D.N.Y. 2015) (quoting Irizarry v. Catsimatidis, 722 F.3d 99, 117 (2d Cir. 2013)) (internal quotation marks omitted).
  However, courts in the Second Circuit have treated the definitions as coextensive. Id.

                                                            7
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 8 of 19 PageID #: 821




  power to hire and fire the employees, (2) supervised and controlled employee work schedules or

  conditions of employment, (3) determined the rate and method of payment, and (4) maintained

  employment records.’” Id. (quoting Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984)).

  The test is one of the totality of the circumstances and thus, “[n]o one of the four . . . factors

  standing alone is dispositive.” Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 35

  (E.D.N.Y. 2015) (quoting Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999))

  (adopting report and recommendation).


         First, Plaintiff argues Defendant Vogler had hiring and firing authority. (Maldonado Lopez

  Aff. ¶ 23). Second, as described previously, Plaintiff alleges Defendant Vogler controlled

  Plaintiff’s work schedule, his wages, and maintained control over the conditions of Plaintiff’s

  employment. (Maldonado Lopez Aff. ¶¶ 19, 22). Third, Plaintiff alleges Defendant Vogler signed

  Plaintiff’s paychecks, was “involved in supervising the payroll calculations,” and “maintained the

  payroll records of Cajmant drivers, including Plaintiff.” (S.A.C. ¶¶ 62(a), (c), and (e)). In addition,

  Plaintiff alleges Defendant Vogler “issued tax forms to all Cajmant drivers, Plaintiff included.”

  (S.A.C. ¶ 62(d)). Fourth, Plaintiff alleges Defendant Vogler “maintained employment records of

  Cajmant drivers.” (S.A.C. ¶ 63(e)).


         Therefore, based on the totality of the circumstances, Defendant Vogler acted as Plaintiff’s

  employer as defined under the FLSA and NYLL and is jointly and severally liable to Plaintiff. See,

  e.g., Fermin, 93 F. Supp. 3d at 36–37 (finding individual defendants who “had the power to hire

  and fire the employees, to determine rates of pay and work schedules and to supervise and control

  the employees’ work” established their joint and several liability as employers under the FLSA

  and the NYLL); Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d 114, 128 (E.D.N.Y. 2011)

  (finding individual defendant who “had authority over personnel decisions, authority over payroll

                                                    8
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 9 of 19 PageID #: 822




  decisions, and authority to hire and fire employees” jointly and severally liable as an employer

  under the FLSA and the NYLL) (adopting report and recommendation).


      B. Overtime Compensation

           Plaintiff alleges Defendants failed to properly compensate him for overtime under the

  FLSA and NYLL. “To plead a plausible FLSA overtime claim, [p]laintiffs must provide sufficient

  detail about the length and frequency of their unpaid work to support a reasonable inference that

  they worked more than forty hours in a given week.” Nakahata v. New York-Presbyterian

  Healthcare Sys., Inc., 723 F.3d 192, 201 (2d Cir. 2013). “The plaintiff’s burden . . . likewise

  applies in the context of the NYLL overtime compensation claim.” Mahoney v. Amekk Corp., No.

  14-CV-4131 (ENV) (VMS), 2016 WL 6585810, at *11 (E.D.N.Y. Sept. 30, 2016) (citing 12

  N.Y.C.R.R. § 142-2.2), R & R adopted by 2016 WL 6601445 (Nov. 7, 2016).


           Plaintiff fails to sufficiently allege that he worked more than forty hours per week. In the

  Second Amended Complaint, which is operative, Plaintiff alleges his “usual schedule was 11 PM

  until 7 AM or later, Saturday through Wednesday, for a total of 48 or more hours per week.” 7

  (S.A.C. ¶ 32). Plaintiff further alleges he “occasionally worked a [sic] eight hour shift on Sunday

  as well, working a total of 56 hours in those weeks.” (S.A.C. ¶ 32). In addition, Plaintiff alleges


  7
    In the two preceding Complaints, Plaintiff sufficiently alleged that he worked more than forty hours per week. (See
  Dkt. No. 1 ¶ 23; Dkt. No. 7 ¶ 23). In those Complaints, Plaintiff alleged his “usual schedule was 11 PM until 7 AM
  or later, Monday through Saturday, for a total of 48 or more hours per week.” (Id.). Plaintiff also alleged that he
  “occasionally worked an eight hour shift on Sunday as well, working a total on those weeks of 56 hours.” (Id.).
  However, these allegations cannot be considered because the operative complaint is the Second Amended Complaint,
  which supersedes the previous Complaints and renders them of no legal effect. E.g., Pacific Bell Tel. Co. v. Linkline
  Comm'ns, Inc., 555 U.S. 438, 456 n. 4 (2009) (“Normally, an amended complaint supersedes the original complaint.”);
  Dluhos v. Floating and Abandoned Vessel, Known as New York, 162 F.3d 63, 68 (2d Cir.1998) (“[I]t is well established
  that an amended complaint ordinarily supercedes the original, and renders it of no legal effect.”); 6 Charles A. Wright,
  Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1476 (2d Ed. 1990) (“[A]pleading that has been
  amended under Rule 15(a) [of the Federal Rules of Civil Procedure] supercedes the pleading it modifies ... Once an
  amended pleading is interposed, the original pleading no longer performs any function in the case.”).



                                                             9
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 10 of 19 PageID #: 823




  that “[o]n numerous days, [he] had to come to work before 11 PM and finished his shift after 7

  AM.” (S.A.C. ¶ 32). These allegations represent the entirety of Plaintiff’s assertions regarding the

  number of hours he worked in the Second Amended Complaint. 8


           These allegations are insufficient to plead an overtime claim because the arithmetic is

  wrong. A weekly schedule of Saturday through Wednesday is five days. A daily schedule of 11

  PM to 7 AM is eight hours. Eight multiplied by five is forty—not forty-eight, as Plaintiff alleges.

  Second, Plaintiff alleges he “occasionally” worked on Sundays, bringing his weekly total hours to

  fifty-six. (S.A.C. ¶ 32). Yet the schedule he provides—Saturday through Wednesday—already

  includes Sundays. (S.A.C. ¶ 32).


           That Plaintiff “usually” worked forty hours per week combined with the allegation that he

  had to come in early or stay late on “numerous” occasions suggests there may have been some

  weeks that he worked in excess of forty hours. However, Plaintiff does not elucidate on his

  interpretation of “numerous” nor does he provide even an estimate of how early he came in or how

  late he stayed on these occasions. Without more, Plaintiff fails to allege the “factual context that

  [would] ‘nudge’ [his] claim ‘from conceivable to plausible.’” Dejesus v. HF Mgmt. Servs., LLC,

  726 F.3d 85, 90 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).


  8
    Plaintiff’s initial motion papers included an affidavit from Plaintiff that parrots the insufficient allegations in the
  Second Amended Complaint as to hours worked. (See Dkt. No. 105 ¶ 7). However, the Court ordered Plaintiff to re-
  submit that affidavit because it was missing two pages. (Order dated 8/10/2020). Instead of re-submitting the complete
  initial affidavit, Plaintiff submitted a new affidavit proposing an entirely different work schedule that, if taken as true,
  would sufficiently allege he worked more than 40 hours a week. (See Maldonado Lopez Aff. ¶ 13). Given the internal
  inconsistencies not only with the Second Amended Complaint but also with each other, the affidavits cannot be
  credited for Plaintiff’s days and hours worked. See, e.g., Fermin, 93 F. Supp. 3d at 41 (E.D.N.Y. 2015) (finding
  inconsistency in the complaint and the plaintiff’s affidavit in support of default judgment rendered the plaintiff’s
  inconsistent statements in his affidavit “exceed[ed] the well-pleaded allegations, and [ ] must be disregarded”);
  Guaman, 2015 WL 3620364, at *8 (finding it improper to award damages alleged in the plaintiff’s affidavit in support
  of default judgment where those allegations contradicted the damages alleged in plaintiff’s complaint); see also J & J
  Sports Productions, Inc. v. Ferreiras, No. 15-CV-6546, 2018 WL 6168557, at *14 (E.D.N.Y. Nov. 20, 2018 (finding
  contradictions between affidavit and complaint “indicates that the complaint’s allegations are not well-pled” such that
  default judgment should be denied) (collecting cases).

                                                              10
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 11 of 19 PageID #: 824




  Accordingly, these allegations alone are insufficient to meet the threshold of a well-pleaded

  overtime claim. See Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 115 (2d Cir.

  2013) (affirming dismissal of FLSA overtime claim finding that while plaintiff’s allegations

  “could theoretically put her over the 40-hour mark in one or another unspecified week,” this was

  not enough to meet the plausibility standard); Nakahata, 723 F.3d at 201 (affirming dismissal of

  FLSA and NYLL overtime claims where plaintiffs failed to “provide sufficient detail about the

  length and frequency of their unpaid work to support a reasonable inference that they worked more

  than forty hours in a given week”); Kuck v. Planet Home Lending, LLC, 354 F. Supp. 3d 162, 168

  (E.D.N.Y. 2018) (distinguishing the facts in the case at hand where the plaintiffs alleged they

  “worked 50-55 hours during every single week of their employment” from previous cases where

  the plaintiffs “merely claim[ed] that they ‘occasionally,’ ‘typically,’ or ‘regularly’ worked more

  than 40 hours in some weeks”) (emphasis added). 9


          Therefore, I respectfully recommend Plaintiff’s Motion for Default Judgment be denied as

  to the failure to pay overtime claims under both the FLSA and NYLL. 10


       C. Unlawful Deductions

          Plaintiff alleges that Defendants “forced Plaintiff . . . to incur expenses while working for

  Defendants, such as gasoline, insurance, repairs, and other expenses” that “were solely for the

  benefit of Defendants.” (S.A.C. ¶¶ 51, 95). Section 193 of NYLL “explicitly prohibits an employer




  9
    Also included in Plaintiff’s motion papers is a declaration from Dorota Jankowska (“Jankowska”), who prepared
  Plaintiff’s damages’ calculations in support of default judgment. (See Dkt. No. 107 (“Jankowska Decl.”)). Jankowska
  prepared a spreadsheet to show Plaintiff’s damages for his overtime compensation claim. (See Dkt. No. 107-1).
  However, the spreadsheet cannot be considered because it relies on Plaintiff’s Affidavit for the hours worked,
  (Jankowska Decl. ¶ 6(A)), and is inconsistent with the allegations in the Second Amended Complaint.
  10
    Even though Plaintiff fails on his only FLSA claim, the Court may still exercise supplemental jurisdiction over
  Plaintiff’s state law claims. See 28 U.S.C. § 1367(a).

                                                          11
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 12 of 19 PageID #: 825




  from deducting monies from the wages of an employee except as required by law or as ‘expressly

  authorized in writing’ by and ‘for the benefit of the employee.’” Angello v. Lab. Ready, Inc., 859

  N.E.2d 480, 482 (N.Y. 2006) (quoting N.Y. LAB. LAW § 193(1)(b)). Section 193 further prohibits

  an employer from “requir[ing] an employee to make any payment by separate transaction unless

  such charge or payment is permitted as a deduction from wages.” N.Y. LAB LAW 193(3)(a)).


          Plaintiff adequately alleges Defendants required him to pay for gasoline and other vehicle-

  related expenses himself in violation of section 193(3)(a). (S.A.C. ¶ 51; Maldonado Lopez Aff.

  ¶¶ 10, 17). Because Plaintiff did not agree to cover these expenses in writing, he sufficiently pleads

  a violation of Section 193(3)(a). See, e.g., Armata v. Unique Cleaning Servs., LLC, No. 13-CV-

  3625 (DLI) (RER), 2015 WL 12645527, at *7 (E.D.N.Y. Aug. 27, 2015) (finding that defendant’s

  requirement that plaintiff “purchase a monthly unlimited subway pass in order to travel from

  jobsite to jobsite” violated section 193(3)(a)). Accordingly, I respectfully recommend that

  Plaintiff’s Motion for Default Judgment be granted as to the unlawful deductions claim.


II. Damages

          Plaintiff seeks and is entitled to (1) compensatory damages, (2) liquidated damages, (3)

  interest, (4) attorney’s fees, and (5) costs.


      A. Compensatory Damages

          Plaintiff is entitled to compensatory damages for his unlawful deductions claims under

  NYLL because he sufficiently pleads that Defendants required him to incur outside expenses

  amounting to unlawful deductions in the form of mileage on his vehicle. Plaintiff estimates he

  drove 150 miles on Saturdays and 100 miles on all other days. (Maldonado Lopez Aff. ¶¶ 15–16).

  Plaintiff worked Saturday through Wednesday every week. (S.A.C. ¶ 32). Therefore, he drove



                                                   12
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 13 of 19 PageID #: 826




  approximately 550 miles every week. Plaintiff requests mileage damages be calculated using the

  Internal Revenue Service (“IRS”) standard mileage rate for employees of businesses, (Dkt. No.

  107 (“Jankowska Decl.”) ¶ 7(I)), which I find reasonable. See Xin Long Lin, 2019 WL 3716199,

  at *5 (“Standard reimbursement rates may be used in FLSA cases for determining employees’

  vehicle expenses where an automobile is a ‘tool of the trade.’”)

             In 2011 and 2012, the IRS standard mileage rate for employees was 55.5 cents per mile

  driven. See Internal Revenue Service, STANDARD MILEAGE RATES, https://www.irs.gov/tax-

  professionals/standard-mileage-rates [hereinafter “IRS Standard Mileage Rates”]. Plaintiff worked

  11 weeks in 2011 and 52 weeks in 2012. (Dkt. No. 107-1 (“Calculation of Damages”) at 5–6).

  Therefore, his mileage damages for 2011 and 2012 amount to $19,230.75. In 2013, the IRS

  standard mileage rate was 56.5 centers per mile driven. See IRS Standard Mileage Rates. Plaintiff

  worked 52 weeks in 2013. (Calculation of Damages at 6–7). Therefore, Plaintiff’s mileage

  damages for 2013 amount to $16,159. Finally, in 2014, Plaintiff worked 4 weeks, (Damages

  Calculations at 7), and the IRS standard mileage rate was 56 cents per mile driven. See IRS

  Standard Mileage Rates. Therefore, Plaintiff’s mileage damages for 2014 amount to $1,232.

  Accordingly, I respectfully recommend the Court award Plaintiff $36,621.75 11 in compensatory

  damages.

         B. Liquidated Damages

             Plaintiff is entitled to liquidated damages for his unlawful deductions claim. Under NYLL

  § 198(1-a), a plaintiff may recover “liquidated damages equaling one-hundred percent of wages

  due.” Cabrera v. Canela, 412 F. Supp. 3d 167, 184 (E.D.N.Y. 2019). “Under NYLL, ‘liquidated

  damages are presumed unless defendants can show subjective good faith’” “‘for believing that


  11
       $19,230.75 + $16,159 + 1,232 = $36,621.75.

                                                    13
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 14 of 19 PageID #: 827




  [their] underpayment of wages was in compliance with the law.’” Fermin, 93 F. Supp. 3d at 47.

  Where a defendant has defaulted, such as here, no such good faith can be gleaned. Xin Long Lin,

  2019 WL 3716199, at *7. Thus, Plaintiff is entitled to liquidated damages equaling one-hundred

  percent of his compensatory damages due under NYLL § 193. See Zinno v. Schlehr, 107 N.Y.S.3d

  220, 221 (N.Y. App. Div. 2019) (finding damages owed plaintiff under NYLL § 193 “constituted

  earned ‘wages’”).

     C. Interest

         Plaintiff is entitled to pre- and post-judgment interest on his compensatory damages award.

  Under NYLL, courts may “award plaintiffs prejudgment interest at an interest rate of 9% per

  annum in addition to a liquidated damages award.” Xin Long Lin, 2019 WL 3716199, at *8.

  “‘Prejudgment interest is calculated [ ] on the unpaid wages due under the NYLL, not on the

  liquidated damages.’” Fermin, 93 F. Supp. 3d at 47 (quoting Meja v. East Manor USA Inc., No.

  10-CV-4313 (NG), 2013 WL 3023505, at *8 n. 11 (E.D.N.Y. Apr. 19, 2013)), R & R adopted by

  2013 WL 2152176 (May 17, 2013) (alteration in original). “To determine the date from which to

  award prejudgment interest, [c]ourts usually select the median date between when the action was

  filed and the earliest date on which the cause of action existed.” Sajvin v. Singh Farm Corp., No.

  17-CV-4032 (AMD) (RER), 2018 WL 4214335, at *8 (E.D.N.Y. Aug. 13, 2018), R & R adopted

  by 2018 WL 4211300 (Sept. 4, 2018).

         Here, Plaintiff filed this action on February 6, 2015, (see Dkt. No. 1), and the earliest date

  that Plaintiff’s cause of action existed is October 22, 2011, the date of his first paycheck. (See

  Calculation of Damages at 2). Therefore, the median date is June 14, 2013. Accordingly, I

  respectfully recommend Plaintiff be awarded pre-judgment interest on $36,621.75, his




                                                  14
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 15 of 19 PageID #: 828




  compensatory damages award, at a rate of 9% per annum, to accrue from June 14, 2013, until entry

  of judgment.

           While Plaintiff does not request post-judgment interest, he “is entitled to post-judgment

  interest on all money awards as a matter of right” at the rate set out in 28 U.S.C. § 1691. Guaman,

  2015 WL 3620364, at *11. Therefore, I respectfully recommend that Plaintiff be awarded post-

  judgment interest on all sums awarded from the date judgment is entered to the date of payment.

  Id.

        D. Attorney’s Fees

           Plaintiff is entitled to recover reasonable attorney’s fees. N.Y. LAB. LAW § 198(1-a). “The

  amount of reasonable attorney’s fees is determined by multiplying ‘the number of hours reasonably

  expended on the litigation’ by ‘a reasonable hourly rate,’ or ‘a presumptively reasonable fee.’”

  Guaman, 2015 WL 3620364, at *12 (quoting Hensley v. Eckherhart, 461 U.S. 424, 433 (1983)).


              1. Reasonable Hourly Rate

           Reasonable rates may be determined by reviewing similar rates in the district in which the

  court sits. Trs. of the Empire State Carpenters Annuity, Apprenticeship, Lab. Mgmt. Coop.,

  Pension and Welfare Funds v. Lynnview Constr. Corp., No. 12-CV-5644 (ADS) (AKT), 2013 WL

  4852312, at *10 (E.D.N.Y Sept. 10, 2013) (citing Polk v. N.Y. State Dep’t of Corr. Servs., 722

  F.2d 23, 25 (2d Cir. 1983)) (adopting report and recommendation).


           Plaintiff seeks billing rates of $450 for Mr. Wisniewski, the named principal of the law

  firm and an attorney with almost 25 years of experience litigating wage and hour cases, $225 for

  mid-level associates, and $125 for paralegals and pre-admission attorneys. (Dkt. No. 106

  (“Wisniewski Decl.”) ¶¶ 1, 16, 18). Mr. Wisniewski argues these rates are reasonable by citing


                                                   15
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 16 of 19 PageID #: 829




  caselaw where he was awarded such rates. (Wisniewski Decl. ¶ 16). However, most of the caselaw

  Mr. Wisniewski cites is from the Southern District of New York. (Id.). In the Eastern District of

  New York, courts have found unreasonable Mr. Wisniewski’s fee of $450 per hour and the fee of

  $125 per hour for paralegals and pre-admission attorneys in similar cases. See, e.g., Kliger v.

  Liberty Saverite Supermarket Inc., No. 17-CV-2520 (FB) (ST), 2018 WL 4782342, at *9–*10

  (E.D.N.Y. Sept. 17, 2018) R & R adopted by 2018 WL 4783964 (Oct. 3, 2018) (collecting cases).

  In those cases, the court adjusted Mr. Wisniewski’s fee to $350 per hour and the paralegal and pre-

  admission attorneys’ fees to $75 per hour. Id. However, the courts in those cases found $225 per

  hour for mid-level associates a reasonable fee. Id. Accordingly, I respectfully recommend an

  hourly rate of $350 per hour for Mr. Wisniewski, $225 per hour for the firm’s mid-level associates,

  and $75 per hour for the firm’s paralegals and pre-admission attorneys.


             2. Reasonable Hours

         Reasonable hours may be determined by the court’s experience, the court’s knowledge of

  the case, and the evidence and arguments presented. Clarke v. Frank, 960 F.2d 1146, 1153 (2d

  Cir. 1992) (citing Di Filippo v. Morizio, 759 F.2d 231, 234 (2d Cir. 1985)). “[T]he ‘results

  obtained’ constitute the most important consideration in determining what hours were reasonably

  expended.” Favors v. Cuomo, 39 F. Supp. 3d 276, 291 (E.D.N.Y. 2014) (citing Hensley, 461 U.S.

  at 424). As such, hours expended on unsuccessful claims “based on different facts and legal

  theories than the successful claims” are not recoverable. De Marco v. Ben Krupinski Gen.

  Contractor, Inc., No 12-CV-573 (SJF) (ARL), 2014 WL 3696020, at *8 (E.D.N.Y. July 22, 2014)

  (quoting Hensley, 461 U.S. at 435). To address such deficiencies, “‘the court has discretion simply

  to deduct a reasonable percentage of the number of hours claimed.’” Guaman, 2015 WL 3620364,

  at *14 (quoting Kirsch v. Fleet Street Ltd., 148 F. 3d 149, 173 (2d Cir. 1998)).


                                                  16
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 17 of 19 PageID #: 830




          Here, Plaintiff seeks reimbursement for 289.1 hours worked according to the

  contemporaneous billing records submitted. (Dkt. No. 106-5 at 22). However, Plaintiff failed on

  his overtime compensation claims under both the FLSA and NYLL. While Plaintiff was successful

  in his unlawful deductions claim, the underlying facts and legal theory in support of the overtime

  compensation claims, while related, are ultimately different. Given that the overtime compensation

  claim is one of four claims brought, 12 I find it appropriate to reduce the attorney’s fee award

  through an across-the-board percentage reduction of hours. To balance the failure on one fourth of

  Plaintiff’s claims with the public policy goals of the FLSA and NYLL fee-shifting provisions, I

  respectfully recommend a 35% reduction of hours in each category of personnel (e.g., associate,

  paralegal). See, e.g., Leevson v. Aqualife USA, Inc., 296 F. Supp. 3d 503, 526 (E.D.N.Y. 2017)

  (“Because the FLSA claims comprised roughly half of plaintiffs’ counsels’ work in this case, the

  fees are reduced by one-half.”), partially rev’d on other grounds, 770 F. App’x 577 (2d Cir. 2019);

  Bond v. Welpak Corp., No. 15-CV-2403 (JBW) (SMG), 2017 WL 4325819, at *8 (E.D.N.Y. Sept.

  26, 2017) (reducing attorney’s fees in FLSA case by 35% “because the recovery achieved by the

  prevailing plaintiffs was so limited compared to the relief sought in the complaint”); Salustio v.

  106 Columbia Deli Corp., No. 15 Civ. 6857 (GWG), 2017 WL 5714089, at * (S.D.N.Y. Nov. 27,

  2017) (reducing hours expended by 50% where plaintiffs failed on their primary claim and

  recovered significantly less damages than initially sought in FLSA and NYLL case).


                                                             ***


          Accounting for the recommended adjustments to the hourly rates and hours expended, I

  respectfully recommend $34,989.50 in attorney’s fees be awarded, calculated as follows:


  12
    As noted previously, Plaintiff abandoned his breach of contract claim as well as a portion of his original unlawful
  deductions claim.

                                                          17
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 18 of 19 PageID #: 831
Case 1:15-cv-00593-ENV-RER Document 112 Filed 10/26/20 Page 19 of 19 PageID #: 832




                                           CONCLUSION

         For the reasons set forth above, I respectfully recommend that Plaintiff’s Motion be granted

  in part and default judgment be entered against Defendant Vogler in the amount of (1) $36,621.75

  in compensatory damages, (2) $36,621.75 in liquidated damages, (3) pre-judgment interest on his

  compensatory damages at a rate of 9% per annum from June 14, 2013 until judgment, (4) post-

  judgment interest on his entire monetary award at the rate set out in 28 U.S.C. § 1691, (5)

  $34,989.50 in attorney’s fees, and (6) $1,041.02 in costs. Plaintiff’s counsel is hereby directed to

  serve copies of this Report and Recommendation upon Defendant Vogler by regular and certified

  mail and to file proof of service with the Clerk of the Court. Any objections to the

  recommendations made in this Report must be filed with the Clerk of the Court and the Honorable

  Eric N. Vitaliano within fourteen (14) days of receipt hereof. Failure to file timely objections

  waives the right to appeal the District Court’s Order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

  72; Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989).

  RESPECTFULLY RECOMMENDED.


         Ramon E. Reyes, Jr.
         RAMON E. REYES, JR.
         United States Magistrate Judge

         Dated: October 26, 2020
         Brooklyn, NY




                                                  19
